DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments dated 12/03/2021 have been received and found sufficient to overcome the existing objections.  

Response to Arguments
Applicant’s arguments with respect to the 112f claim interpretation is noted and accepted.  The broader use of the term “location” will be applied to include both relative and absolute as possible broad and reasonable interpretations.
The argument that Bier and Boston alone do not teach the amended claims is found persuasive, but is considered moot as the limitations change the scope of the claims.  
The argument that Boston and Bier do not address the claim limitations because they do not describe that the POI may be viewable during the trip is found unconvincing.  Boston [0052] describes that “a vehicle (…the vehicle being autonomous) may drive the user to nearby locations of interest, such as a given landmark 350, and may present additional information as the user views the location and/or as the vehicle drives past the location of interest.”  Boston does establish the idea that a POI be viewed without stopping.

The argument that Ferguson fails to teach the deficiencies of Bier and Boston is found unpersuasive.  As the examiner believes, the main deficiencies of Bier and Boston in regards to the claims are the lack of lining up unobstructed sight lines for POI specifically with other vehicles as obstructions in mind.  Ferguson teaches moving an autonomous vehicle to get a line of sight on POIs when other vehicles are obstructive to the line of sight.  While the context of Ferguson is slightly different (Ferguson’s definition of a POI is less scenic than Bier or Boston although it meets the definitions of the applicant’s specification, and Ferguson is lining up of sightlines is for sensors and not tourists), the idea of moving a vehicle to see around a different vehicle is reflected here, and it seems simple enough to apply to the others, specifically Boston.  If Boston arrived at a sight seeing location, but a sight seeing bus blocked the view, it would seem obvious to move the vehicle slightly to regain a line of sight on the POI.  Additionally, the specific differences, being that a POI could be a scenic view for a tourist, is not specifically reflected within the claim limitations (with the exception that a passenger request a repositioning). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bier et al (US Pub 2017/0192437 A1), hereafter known as Bier in light of Boston et al (US Pub 2020/0200556 A1), hereafter known as Boston in light of Ferguson et al (US Pub 2013/0245877 A1), hereafter known as Ferguson.

For Claim 1, Bier teaches An autonomous vehicle system comprising: ([0018])
an electronic data server; and ([0027], [0064], Figure 1, Part 130)
an autonomous vehicle in signal communication with the data server via a communication network, the autonomous vehicle configured to travel autonomously according to a traveling route that includes a point of interest (POI); ([0017-0018], [0021], Figure 1, [0083] shows how the route may include points of interest)
wherein the data server outputs at least one driving command to control the autonomous vehicle based, at least on in part on, a point of interest (POI) included in the traveling route and at least one surrounding vehicle located in a vicinity of the autonomous vehicle.  ([0079-0083], points of interest can factor into the cost analysis the server does. [0026], [0063], [0085] all explain how other vehicles can factor into driving commands of the vehicle)
Bier does not teach wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI
And wherein the data server outputs at least one driving command to control the autonomous vehicle based, at least on in part on, a point of interest (POI) included in the traveling route and the at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish the unobstructed view of the POI with respect to the autonomous vehicle.  
Boston, however, does teach wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle to establish an unobstructed view of the POI ([0054] shows that the user can request the first landmark. [0019] shows that the vehicle may autonomously drive to the first location with a view of a first landmark from the car.)
Therefore, it would be obvious to combine Bier’s autonomous vehicle system with Boston’s use of having the user make a request for the vehicle to move to give an unobstructed view of the POI because it would allow the user to apply inputs to the autonomous vehicle when on a sight seeing tour, and it would allow them to view locations and POIs from their car comfortably even if they were unfamiliar with the area.
Boston, however, does teach wherein the data server outputs at least one driving command to control the autonomous vehicle based, at least on in part on, a point of interest (POI) included in the traveling route to establish the unobstructed view of the POI with respect to the autonomous vehicle. ([0054] shows that the user can request the first landmark. [0019] shows that the vehicle may autonomously drive to the first location with a view of a first landmark from the car.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s use of autonomous driving commands based upon POIs and surrounding vehicles with Boston’s use of autonomous driving commands based on POIs and establishing an unobstructed view of a POI because using Boston’s technique would allow the user to comfortably and conveniently view a POI from the comfort of their car, which could be useful in bad weather or if the user wanted to relax, and the use of taking nearby cars into consideration with the driving commands would prevent collisions that might occur if those vehicles were not taken into consideration.
Ferguson, however, does include the teaching to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI. (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.  Additionally, this claim limitation does not require the surrounding vehicle to be assisting in the clearing of the sightline.  If the surrounding vehicle is stationary, but the autonomous vehicle repositions itself, then this claim limitation is met.
Therefore, it would be obvious in light of Bier, Boston, and Ferguson to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle fleet navigation method with Boston’s method of wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle to establish an unobstructed view of the POI and Ferguson’s to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI  in order to include wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI. It would be obvious because if the system as described by Boston were to arrive at the destination, but the point of interest was blocked by a vehicle, such as a sightseeing bus, then it would be helpful to reposition the vehicle slightly in order to see around the vehicle.  This concept of moving the vehicle to see around other vehicles is known in Ferguson.  Alternatively, the concept of a user requesting a vehicle reposition (which is what Ferguson lacks) would be obvious to implement in Ferguson.  Ferguson is focused on repositioning the vehicle so that the sensors can detect more information.  However, a vehicle having a good field view and being able to see signs or traffic could also be useful to a passenger in an autonomous vehicle, and it would be obvious to combine the teaching of the user requesting a slight repositioning to Ferguson to allow the user to gain more information themselves.  Both of these teachings, when combined, would be obvious to combine with Bier, which is predominantly focused, in the claims, with giving instructions to an autonomous vehicle based upon surrounding cars and POI information, as Bier would be improved with the improved sightseeing combination.


For Claim 2, Bier teaches The autonomous vehicle system of claim 1, wherein the at least one driving command includes at least one of adjusting a spacing between the autonomous vehicle and the at least one surrounding vehicle, controlling a speed of the autonomous vehicle, and changing a lane of the autonomous vehicle.  ([0091], [0094], it is discussed how lane changes impact the scores of routes.  Because the directions from the server include these steps, the instructions from the server can include changing a lane.  Additionally, any command which starts a vehicle from rest to get it on the road would be controlling speed in some way.)

For Claim 3, modified Bier teaches The autonomous vehicle system of claim 2, wherein the data server determines a position of the autonomous vehicle with respect to the at least one surrounding vehicle ([0026], [0063], [0085] all explain how other vehicles can factor into driving commands of the vehicle
Bier does not teach that it generates the at least one driving command based at least in part on the position to reposition the autonomous vehicle such that the POI is unobstructed from a field of view of the autonomous vehicle.  
Ferguson, however, does teach generates the at least one driving command based at least in part on the position to reposition the autonomous vehicle such that the POI is unobstructed from a field of view of the autonomous vehicle.  (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle navigation method with Ferguson’s method of having the vehicle reposition to get an unobstructed view of an object because if there was a vehicle or object in the way of something that a sensor or person in the car wished to see, then it would be helpful to move the car to get line of sight on the thing.

For Claim 4, Bier teaches The autonomous vehicle system of claim 2, wherein the at least one surrounding vehicle includes a second autonomous vehicle,  ([0063]) and wherein the data server generates a first driving command to control the autonomous vehicle and a second driving command to control the second autonomous vehicle ([0032].  While [0063] does not explicitly state that the erratic vehicle is part of this system, the fact that a human operator can take over (like this system suggests) indicates it could be.  Additionally, this system meets these claim limitations as long as two controlled vehicles are near each other, which could be argued from Figure 5 section 100B)
Bier does not teach that the commands control the vehicles such that the POI is unobstructed from a field of view of the autonomous vehicle.  
Ferguson, however does teach the commands control the vehicle such that the POI is unobstructed from a field of view of the autonomous vehicle.  (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.  It is important to note that the language of the claim does not require the second autonomous vehicle to make a maneuver that assists in the clearing of the view.  If the second autonomous vehicle just continued driving on its original route, and the first autonomous vehicle took steps for a clear view, this claim limitation is met.  Instructions had been given to both vehicles that resulted in the clearing of the sightline.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle navigation method with Ferguson’s method of having the vehicle reposition to get an unobstructed view of an object because even though the passenger/driver is not actively steering the vehicle, it would be valuable to them to see signs and it would assist the vehicle’s sensors when making turns to have vision of oncoming traffic.

For Claim 5 modified Bier teaches The autonomous vehicle system of claim 4, wherein the autonomous vehicle and the second autonomous vehicle output position data to the data server, and P201801543US01 Page 17 of 21the data server generates the first and second driving commands based on the position data. ([0018])
  
For Claim 6, modified Bier teaches The autonomous vehicle system of claim 5, wherein the position data and a location of the POI are based at least on part on global position system (GPS) data corresponding to the autonomous vehicle and the second autonomous vehicle.  ([0018-0019], [0022-0023], [0027], [0057], [0080].  )
Biers does not teach a location of the POI is based at least on part on global position system (GPS) data corresponding to the autonomous vehicle and the second autonomous vehicle.  
However, it would be obvious to one of ordinary skill in the art that a location of the POI is based at least on part on global position system (GPS) data corresponding to the autonomous vehicle and the second autonomous vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date that the location of a POI be based on GPS data from an autonomous vehicle because this is how GPS maps already work.  The relative location of a physical location can be known if the GPS coordinates are known for a location (which does not change for a physical location) and if the GPS coordinates for the user are known. From this information, a relative location for the POI from the user(s) can be determined.

For Claim 7, modified Bier teaches The autonomous vehicle system of claim 6, wherein the first and second driving commands re-positions the autonomous vehicle and the second autonomous vehicle ([0032])
Bier does not teach that the vehicles are repositioned with respect to one another such that the POI is unobstructed from a field of view of the autonomous vehicle.  
Ferguson, however, does teach that the vehicles are repositioned with respect to one another such that the POI is unobstructed from a field of view of the autonomous vehicle.  (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.  Additionally, this claim limitation does not require the second autonomous vehicle to be assisting in the clearing of the sightline.  If it continues driving forward at the same speed and on the same plan as before, but the first autonomous vehicle repositions itself, then this claim limitation is met.  The language specifies that they reposition themselves in respect to the other.  As long as one car is repositioning itself in respect to the other, and the other car is moving in anyway, then the cars are both repositioning in respect to the other.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle fleet navigation method with Ferguson’s method of having the vehicle reposition to get an unobstructed view of an object because even though the passenger/driver is not actively steering the vehicle, it would be valuable to them to see signs and it would assist the vehicle’s sensors when making turns to have vision of oncoming traffic.

For Claim 8, modified Bier teaches The autonomous vehicle system of claim 7, wherein the autonomous vehicle and the second autonomous vehicle exchange the position data between one another, ([0051], Figure 2 shows how position data is shared between the vehicles via the network. [0019] states that the routing coordinator serves as a communication hub for the vehicles)
Modified Bier does not teach and wherein the autonomous vehicle autonomously controls its vehicle operations to maintain the re-position.  
However it would be obvious in light of Ferguson (Figures 3A and 3B and 4A and 4B to maintain the reposition.)
It would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the autonomous vehicle autonomously controls its vehicle operations to maintain the re-position, because the position the vehicle is in now is one in which it’s sightline of potential POIs are free.  In Ferguson’s example Figure 4B, the vehicle can now see signs that were previously blocked by the truck.   If the current position with respect to the other vehicle is sufficient to see points of interest, such as road signs, incoming lanes of traffic, and other vehicles, then it would obvious to keep that relative position such that the other vehicle does not block the sightline in the future.





For Claim 9, Bier teaches A method of controlling one or more autonomous vehicles operating in an autonomous vehicle system, the method comprising: ([0018])
establishing data communication between an electronic data server operating in a communication network and an autonomous vehicle; ([0027], [0064], Figure 1, Part 130, [0017-0018], [0021], Figure 1)
autonomously operating the autonomous vehicle along a traveling route; ([0017-0018], [0021], Figure 1)
determining a point of interest (POI) included along the traveling route; and ([0083])
determining at least one surrounding vehicle located in a vicinity of the autonomous vehicle; ([0026], [0063], [0085] all explain how other vehicles can be determined.)
outputting at least one driving command to control the autonomous vehicle based at least on in part on the POI and at least one surrounding vehicle located in a vicinity of the autonomous vehicle.  ([0079-0083], points of interest can factor into the cost analysis the server does. [0026], [0063], [0085] all explain how other vehicles can factor into driving commands of the vehicle)
Bier does not teach receiving, from a passenger of the autonomous vehicle, a request to re-position the autonomous vehicle with respect to the at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI; 
and outputting at least one driving command to control the autonomous vehicle based at least on in part on the POI and at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish the unobstructed view of the POI with respect to the autonomous vehicle.
Boston, however, does teach receiving, from a passenger of the autonomous vehicle, a request to re-position the autonomous vehicle to establish an unobstructed view of the POI; ([0054] shows that the user can request the first landmark. [0019] shows that the vehicle may autonomously drive to the first location with a view of a first landmark from the car.)
Therefore, it would be obvious to combine Bier’s autonomous vehicle system with Boston’s use of having the user make a request for the vehicle to move to give an unobstructed view of the POI because it would allow the user to apply inputs to the autonomous vehicle when on a sight seeing tour, and it would allow them to view locations and POIs from their car comfortably even if they were unfamiliar with the area.
Boston, however, does teach outputting at least one driving command to control the autonomous vehicle based at least on in part on the POI to establish the unobstructed view of the POI with respect to the autonomous vehicle. ([0054] shows that the user can request the first landmark. [0019] shows that the vehicle may autonomously drive to the first location with a view of a first landmark from the car.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s use of autonomous driving commands based upon POIs and surrounding vehicles with Boston’s use of autonomous driving commands based on POIs and establishing an unobstructed view of a POI because using Boston’s technique would allow the user to comfortably and conveniently view a POI from the comfort of their car, which could be useful in bad weather or if the user wanted to relax, and the use of taking nearby cars into consideration with the driving commands would prevent collisions that might occur if those vehicles were not taken into consideration.
Ferguson, however, does include the teaching to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI. (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.  Additionally, this claim limitation does not require the surrounding vehicle to be assisting in the clearing of the sightline.  If the surrounding vehicle is stationary, but the autonomous vehicle repositions itself, then this claim limitation is met.
Therefore, it would be obvious in light of Bier, Boston, and Ferguson to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle fleet navigation method with Boston’s method of wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle to establish an unobstructed view of the POI and Ferguson’s to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI  in order to include wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI. It would be obvious because if the system as described by Boston were to arrive at the destination, but the point of interest was blocked by a vehicle, such as a sightseeing bus, then it would be helpful to reposition the vehicle slightly in order to see around the vehicle.  This concept of moving the vehicle to see around other vehicles is known in Ferguson.  Alternatively, the concept of a user requesting a vehicle reposition (which is what Ferguson lacks) would be obvious to implement in Ferguson.  Ferguson is focused on repositioning the vehicle so that the sensors can detect more information.  However, a vehicle having a good field view and being able to see signs or traffic could also be useful to a passenger in an autonomous vehicle, and it would be obvious to combine the teaching of the user requesting a slight repositioning to Ferguson to allow the user to gain more information themselves.  Both of these teachings, when combined, would be obvious to combine with Bier, which is predominantly focused, in the claims, with giving instructions to an autonomous vehicle based upon surrounding cars and POI information, as Bier would be improved with the improved sightseeing combination.


For Claim 10, Bier teaches The method of claim 9, wherein outputting the at least one driving command includes commanding the autonomous vehicle to perform at least of adjusting a spacing between the autonomous vehicle and the at least one surrounding vehicle, controlling a speed of the autonomous vehicle, and changing a lane of the autonomous vehicle.  ([0091], [0094], it is discussed how lane changes impact the scores of routes.  Because the directions from the server include these steps, the instructions from the server can include changing a lane.  Additionally, any command which starts a vehicle from rest to get it on the road would be controlling speed in some way.)

For Claim 11, Bier teaches The method of claim 10, further comprising: 
determining a position of the autonomous vehicle with respect to the at least one surrounding vehicle; ([0026], [0063], [0085] all explain how other vehicles can factor into driving commands of the vehicle
Bier does not teach generating the at least one driving command based at least in part on the position to reposition the autonomous vehicle such that the POI is unobstructed from a field of view of the autonomous vehicle.  
Ferguson, however, does teach generating the at least one driving command based at least in part on the position to reposition the autonomous vehicle such that the POI is unobstructed from a field of view of the autonomous vehicle.  (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle navigation method with Ferguson’s method of having the vehicle reposition to get an unobstructed view of an object because even though the passenger/driver is not actively steering the vehicle, it would be valuable to them to see signs and it would assist the vehicle’s sensors when making turns to have vision of oncoming traffic.


For Claim 12, Bier teaches The method of claim 10, wherein the at least one surrounding vehicle includes a second autonomous vehicle([0063]), and wherein the method further comprises: 
generating, via the data server, a first driving command to control the autonomous vehicle; and ([0032])
generating, via the data server, a second driving command to control the second autonomous vehicle ([0032].  While [0063] does not explicitly state that the erratic vehicle is part of this system, the fact that a human operator can take over (like this system suggests) indicates it could be.  Additionally, this system meets these claim limitations as long as two controlled vehicles are near each other, which could be argued from Figure 5 section 100B)
Bier does not teach that the command is such that the POI is unobstructed from a field of view of the autonomous vehicle.  
Ferguson, however, does teach the commands are such that the POI is unobstructed from a field of view of the autonomous vehicle.  (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.  It is important to note that the language of the claim does not require the second autonomous vehicle to make a maneuver that assists in the clearing of the view.  If the second autonomous vehicle just continued driving on its original route, and the first autonomous vehicle took steps for a clear view, this claim limitation is met.  Instructions had been given to both vehicles that resulted in the clearing of the sightline.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle navigation method with Ferguson’s method of having the vehicle reposition to get an unobstructed view of an object because even though the passenger/driver is not actively steering the vehicle, it would be valuable to them to see signs and it would assist the vehicle’s sensors when making turns to have vision of oncoming traffic.


For Claim 13, modified Bier teaches The method of claim 12, further comprising: 
outputting, via the autonomous vehicle and the second autonomous vehicle, position data to the data server; and ([0018])
generating, via the data server, the first and second driving commands based on the position data.  ([0018])

For Claim 14, modified Bier teaches The method of claim 13, further comprising determining the position data based at least on part on global position system (GPS) data corresponding to the autonomous vehicle and the second autonomous vehicle.  ([0022-0023], [0057])
Biers does not teach a location of the POI is based at least on part on global position system (GPS) data corresponding to the autonomous vehicle and the second autonomous vehicle.  
However, it would be obvious to one of ordinary skill in the art that a location of the POI is based at least on part on global position system (GPS) data corresponding to the autonomous vehicle and the second autonomous vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date that the location of a POI be based on GPS data from an autonomous vehicle because this is how GPS maps already work.  The relative location of a physical location can be known if the GPS coordinates are known for a location (which does not change for a physical location) and if the GPS coordinates for the user are known. From this information, a relative location for the POI from the user(s) can be determined.


For Claim 15, modified Bier teaches The method of claim 14, further comprising, re-positioning the autonomous vehicle and the second autonomous vehicle based on the first and second driving commands.  ([0032])
Bier does not teach that the vehicles are repositioned with respect to one another such that the POI is unobstructed from a field of view of the autonomous vehicle.  
Ferguson, however, does teach that the vehicles are repositioned with respect to one another such that the POI is unobstructed from a field of view of the autonomous vehicle.  (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.  Additionally, this claim limitation does not require the second autonomous vehicle to be assisting in the clearing of the sightline.  If it continues driving forward at the same speed and on the same plan as before, but the first autonomous vehicle repositions itself, then this claim limitation is met.  The language specifies that they reposition themselves in respect to the other.  As long as one car is repositioning itself in respect to the other, and the other car is moving in anyway, then the cars are both repositioning in respect to the other.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle fleet navigation method with Ferguson’s method of having the vehicle reposition to get an unobstructed view of an object because even though the passenger/driver is not actively steering the vehicle, it would be valuable to them to see signs and it would assist the vehicle’s sensors when making turns to have vision of oncoming traffic.


For Claim 16, modified Bier teaches The method of claim 15, further comprising: 
exchanging the position data between the autonomous vehicle and the second autonomous vehicle; and ([0051], Figure 2 shows how position data is shared between the vehicles via the network. [0019] states that the routing coordinator serves as a communication hub for the vehicles)
Bier does not teach autonomously controlling the autonomous vehicle based on the exchanged position data to maintain the re-position.  
However, it would be obvious in light of Ferguson (Figures 3A and 3B and 4A and 4B to maintain the reposition.) 
It would be obvious to one of ordinary skill in the art prior to the effective filing date to be autonomously controlling the autonomous vehicle based on the exchanged position data to maintain the re-position, because the position the vehicle is in now is one in which it’s sightline of potential POIs are free.  In Ferguson’s example Figure 4B, the vehicle can now see signs that were previously blocked by the truck.   If the current position with respect to the other vehicle is sufficient to see points of interest, such as road signs, incoming lanes of traffic, and other vehicles, then it would obvious to keep that relative position such that the other vehicle does not block the sightline in the future.


For Claim 17, Bier teaches An autonomous vehicle included an autonomous vehicle system, autonomous vehicle comprising: ([0018])
a wireless vehicle communication system configured to exchange data with a remotely located electronic data server via a communication network; and ([0027], [0064], Figure 1, Part 130)
a vehicle control system configured to autonomously drive the autonomous vehicle according to a traveling route; ([0017-0018], [0021], Figure 1)
wherein the data includes at least one driving command received from the data server to control the autonomous vehicle based at least on in part on a point of interest (POI) included in the traveling route and at least one surrounding vehicle located in a vicinity of the autonomous vehicle.  ([0079-0083], points of interest can factor into the cost analysis the server does. [0026], [0063], [0085] all explain how other vehicles can factor into driving commands of the vehicle)
Bier does not teach wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI 
And wherein the data includes at least one driving command received from the data server to control the autonomous vehicle based at least on in part on a point of interest (POI) included in the traveling route and at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish the unobstructed view of the POI with respect to the autonomous vehicle.
Boston, however, does teach wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle to establish an unobstructed view of the POI ([0054] shows that the user can request the first landmark. [0019] shows that the vehicle may autonomously drive to the first location with a view of a first landmark from the car.)
Therefore, it would be obvious to combine Bier’s autonomous vehicle system with Boston’s use of having the user make a request for the vehicle to move to give an unobstructed view of the POI because it would allow the user to apply inputs to the autonomous vehicle when on a sight seeing tour, and it would allow them to view locations and POIs from their car comfortably even if they were unfamiliar with the area.
Boston, however, does teach wherein the data includes at least one driving command received from the data server to control the autonomous vehicle to establish the unobstructed view of the POI with respect to the autonomous vehicle. ([0054] shows that the user can request the first landmark. [0019] shows that the vehicle may autonomously drive to the first location with a view of a first landmark from the car. [0020-0021] show that the commands may come from a remote server)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s use of autonomous driving commands based upon POIs and surrounding vehicles with Boston’s use of autonomous driving commands based on POIs and establishing an unobstructed view of a POI because using Boston’s technique would allow the user to comfortably and conveniently view a POI from the comfort of their car, which could be useful in bad weather or if the user wanted to relax, and the use of taking nearby cars into consideration with the driving commands would prevent collisions that might occur if those vehicles were not taken into consideration.
Ferguson, however, does include the teaching to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI. (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.  Additionally, this claim limitation does not require the surrounding vehicle to be assisting in the clearing of the sightline.  If the surrounding vehicle is stationary, but the autonomous vehicle repositions itself, then this claim limitation is met.
Therefore, it would be obvious in light of Bier, Boston, and Ferguson to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle fleet navigation method with Boston’s method of wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle to establish an unobstructed view of the POI and Ferguson’s to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI  in order to include wherein a passenger of the autonomous vehicle inputs a request to re-position the autonomous vehicle with respect to at least one surrounding vehicle located in a vicinity of the autonomous vehicle to establish an unobstructed view of the POI. It would be obvious because if the system as described by Boston were to arrive at the destination, but the point of interest was blocked by a vehicle, such as a sightseeing bus, then it would be helpful to reposition the vehicle slightly in order to see around the vehicle.  This concept of moving the vehicle to see around other vehicles is known in Ferguson.  Alternatively, the concept of a user requesting a vehicle reposition (which is what Ferguson lacks) would be obvious to implement in Ferguson.  Ferguson is focused on repositioning the vehicle so that the sensors can detect more information.  However, a vehicle having a good field view and being able to see signs or traffic could also be useful to a passenger in an autonomous vehicle, and it would be obvious to combine the teaching of the user requesting a slight repositioning to Ferguson to allow the user to gain more information themselves.  Both of these teachings, when combined, would be obvious to combine with Bier, which is predominantly focused, in the claims, with giving instructions to an autonomous vehicle based upon surrounding cars and POI information, as Bier would be improved with the improved sightseeing combination.

For Claim 18, Bier teaches The autonomous vehicle of claim 17, 
Bier does not teach wherein the at least one driving command repositions the autonomous vehicle with respect to the at least one surrounding vehicle such that the POI is unobstructed from a field of view of the autonomous vehicle.  
Ferguson, however, does teach wherein the at least one driving command repositions the autonomous vehicle with respect to the at least one surrounding vehicle such that the POI is unobstructed from a field of view of the autonomous vehicle.  (Fig. 1, Figures 3A, and 3B, Figure 4A, 4B, [0041].  As shown in Figures 4A and 4B, the POI can be a sign, and not just a lane the vehicle requires vision of.  The applicant’s specification states that the POI can be an “other specific object surrounding the vehicle”.  A relevant informational sign would meet that definition.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Bier’s vehicle navigation method with Ferguson’s method of having the vehicle reposition to get an unobstructed view of an object because even though the passenger/driver is not actively steering the vehicle, it would be valuable to them to see signs and it would assist the vehicle’s sensors when making turns to have vision of oncoming traffic.

	For Claim 19, modified Bier teaches The autonomous vehicle of claim 18, wherein the data further includes a current position of the autonomous vehicle and a location of the POI with respect to the autonomous vehicle.  ([0083])

For Claim 20, modified Bier teaches The autonomous vehicle of claim 19, wherein the at least one driving command includes at least one of adjusting a spacing between the autonomous vehicle the at least one surrounding vehicle, controlling a speed of the autonomous vehicle, and changing a lane of the autonomous vehicle. ([0091], [0094], it is discussed how lane changes impact the scores of routes.  Because the directions from the server include these steps, the instructions from the server can include changing a lane.  Additionally, any command which starts a vehicle from rest to get it on the road would be controlling speed in some way.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerlach et al (US Pub 2013/0245877 A1) relates to navigation in regards to points of interest.
Allan et al (US Pub 2018/0095466 A1) relates to improving the line of sight and view of vehicles.
Tao et al (US Pub 2019/0304310 A1) relates to awareness of a vehicle and sight lines.
Kelkar et al (US Pub 2020/0042017 A1) relates to cooperative vehicles sharing data.
Russel et al (US Pub 2020/0192365 A1) relates to positioning and sight of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664